Mr. Chief Justice Scott delivered the opinion of the Court: The objections insisted upon are purely technical, and do not affect the merits of the case in the slightest degree. On the trial, after the evidence had been taken, but before the cause was submitted to the jury, plaintiff suggested the death of Botsford, one .of the defendants, and the court ordered that the cause proceed against the survivor. In this there was no error. The verdict is in form. After the suggestion of the death of one of the defendants, there remained but one defendant. The verdict and judgment that followed against the defendant were strictly correct. The motion to vacate all orders since the 9th of October, 1871, because the records of the probate court had been destroyed, and plaintiff had not restored the files, bond, and letters of administration, was properly overruled. There was no plea putting in issue the right of plaintiff to sue in her capacity as administratrix, and whether the record of her administration had been restored is not a matter that concerns defendant. There is no error in the record, and the judgment must be affirmed. Judgment affirmed„